DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2021 has been entered.


Response to Amendment
The amendment filed 05/09/2021 has been entered. Claims 1-5, 7-11, 13-18, and 22 remain pending in the application. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“a control module” in claim 1, line 13. Interpreted as a controller [0071], Fig. 2.
“an image reconstruction module” in claims 4 and 16, lines 1-2. Interpreted as the processor or part of processor [0075].
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7-11, 13-18, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 7, and 13 recite "an object” in the “mobile device” paragraph in line 5. It is unclear if this is the same as the “object” in lines 4, 5, and 13, respectively.
Claims 1, 7, and 13 recite "the user interface is configured to receive…” in the “mobile device” paragraph in line 1. It is unclear whether or not the applicant is attempting to recite user 
Claims dependent upon the rejected claims above, but not directly addressed, are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 7, 9-11, 13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20180192984), hereinafter Lee, in view of Song et al (US 20140107466), hereinafter, Song, Nickinson (Password protect your phone, Android Central, 6 Aug 2010), hereinafter, Nickinson, and Koehler et al (US 20160287191), hereinafter, Koehler.
Regarding claim 1, Lee teaches a medical imaging device ("a computed tomography (CT) apparatus" [0081]-[0082]; 10, Fig. 1A; 100, Fig. 3) including at least one processor ("The signal processor 141d" [0116], Fig. 7; controller 120, [0109], Fig. 3; a processor, Claim 13), at least one storage ("A non-transitory computer-readable storage medium" Claim 13) and a communication platform connected to a network (“the mobile display device 141 may generate a control signal for the scanner 110 or patient table assembly 150 in response to a control command signal transferred from the input device 142 and may directly transmit the generated 
a scanner (scanner 110, [0090], Fig. 3) configured to generate scanning data (“CT image data" Claim 1) related to an object (object 3, [0082], Fig. 1A; "the object" Claim 13), including
a gantry (“the gantry 11.” [0082], Fig. 1A; "the gantry is for scanning the object to acquire computed tomography (CT) image data of the object" Claim 13);
a radiation source ("When a scan region of the object 3 is located at a scan position, the X-ray source and X-ray detector in the gantry 11 are rotated to emit and detect X-rays so as to scan the object 3.” [0082], Fig. 1A) mounted to the gantry and configured to emit radiations to the object (“emit …X-rays so as to scan the object 3.” [0082], Fig. 1A); and
a detector (“X-ray detector in the gantry 11,” [0082], Fig. 1A) mounted to the gantry opposite to the radiation source, and configured to detect radiations emitted from the radiation source (“detect X-rays so as to scan the object 3.” [0082], Fig. 1A);

a control module (“The control apparatus 140," [0090]. “The controller 120 includes a scan controller 121 to control the scan operation of the scanner 110, and a table controller 122 to control the movement of the patient table 153.” [0110]; Fig. 3) configured to control a movement of at least one of the gantry of the scanner or the scanning table (“The control apparatus 140 functions to … remotely control a movement of the patient table or a scan operation of the scanner 110.  The control apparatus 140 includes a mobile display device 141, and an input device 142 coupled with the mobile display device 141." [0090], Fig. 3. "Although the mobile display device 141 is shown in the block diagram of FIG. 3 as controlling the scanner 110 and the patient table assembly 150 through the controller 120, it may directly control the scanner 110 and the patient table assembly 150.  In this case, the mobile display device 141 may generate a control signal for the scanner 110 or patient table assembly 150 in response to a control command signal transferred from the input device 142 and may directly transmit the generated control signal to the scanner 110 or patient table assembly 150." [0092], Fig. 3); and
a communication port (A communication port configured to receive an instruction from a mobile device is implicit, based on [0092],  [0109], Fig. 3) configured to receive an instruction (“a control command signal” [0092]; “the processed control command signal" [0109]) from a mobile device ("Referring to FIG. 5A, the mobile display device 141 includes a display 141a to display an image, and may be a portable device.  For example, the mobile display device 141 may include a touch pad, a tablet personal computer (PC), a smart phone, a personal digital assistant (PDA)," [0100]) via the network ("The mobile display device 141 includes... a second 
the scanner scans the object and generates the scanning data related to the object in response to a scan instruction (a scan instruction in “a control command signal” [0143]) received by the communication port from the mobile device via the network ("Upon completion of the movement of the patient table 153, the user may depress the scan start key 142a-2 to start scanning of the object.  When the scan start key 142a-2 is depressed, a control command signal to start scanning is transmitted to the scan controller 121, which controls the scanner 110 to start the scan operation." [0143]; Fig. 7); and/or
the control module controls the movement of at least one of the gantry of the scanner or the scanning table in response to a control instruction (“the control command signal” [0117]) received by the communication port from the mobile device via the network ("The controller 120 includes a scan controller 121 to control the scan operation of the scanner 110, and a table controller 122 to control the movement of the patient table 153.  The patient table assembly 150 includes the patient table 153, and a driver 151 to drive the patient table 153.  The driver 151 may include a motor to supply power to the patient table 153, and a driver controller to drive the motor." [0110]. "When the control command signal transmitted from the mobile display device 141 is associated with the scan operation of the scanner 110, the scan controller 121 controls the scanner 110 in response to the control command signal.  When the control command signal transmitted from the mobile display device 141 is associated with the movement of the patient 
Lee does not teach that the gantry of the scanner or the scanning table is configured with at least one of a Universal Serial Bus (USB) port or a charging connector to charge the mobile device.
However, Song discloses a method and apparatus for capturing medical images, which is analogous art. Song teaches that the gantry of the scanner or the scanning table is configured with at least one of a Universal Serial Bus (USB) port or a charging connector to charge the mobile device (“there is provided a peripheral device that is connected to a medical image capturing apparatus which is configured to capture medical images of an object, the peripheral device including: a battery which is configured to supply power to the peripheral device;" [0052]; “the peripheral device may further include a battery charger which is configured to charge the battery” [0054]; “the at least one peripheral device 200 which is connected to the MRI device may charge the battery” [0093]. A mobile device is a peripheral device).
Therefore, based on Song’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Lee to have the gantry of the scanner or the scanning table configured with at least one of a Universal Serial Bus (USB) port or a charging connector to charge the mobile device, as taught by Song, in order to prevent interruption of the capturing of medical images of an object due to the battery discharge of a peripheral device when the medical images are captured using the medical image capturing apparatus (Song: [0008]).  

However, Nickinson discloses mobile phone password protection, which is analogous art. Nickinson teaches that the mobile device includes a security device configured to lock the mobile device wherein the security device is a screen locker or a password locker (“now we also have the ability to lock via a personal identification number (PIN) or by alpha-numeric password.” p. 1. “Once you set your security option, you can set how quickly you want the phone to lock itself. Could be immediately, could be after five or 10 minutes.” p. 3).
Therefore, based on Nickinson’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Lee and Song to have the mobile device includes a security device configured to lock the mobile device wherein the security device is a screen locker or a password locker, as taught by Nickinson, in order to protect mobile device information (Nickinson: pp. 1-3).
While Lee teaches that the mobile device includes a user interface (“an input device 142 coupled with the mobile display device 141" [0090], Figs. 3, 5-7. "Referring to FIG. 5A, the mobile display device 141 includes a display 141a to display an image, and may be a portable device.  For example, the mobile display device 141 may include a touch pad, a tablet personal computer (PC), a smart phone, a personal digital assistant (PDA)," [0100]. “The input device 142 includes an input unit 142a to input various control commands from the user.  The input unit 142a may include buttons as shown in FIG. 5A, and/or a touch panel.” [0101]. “In detail, 
However, Koehler discloses projection data acquisition apparatus, which is analogous art. Koehler teaches the user interface configured to receive from a user at least one of text information, audio information, video information, image information, or graphic information, wherein the at least one of text information, audio information, video information, image information, or graphic information includes data related to at least one of an object, a scanning parameter, or a reconstruction parameter from a user (“The computed tomography apparatus 15 further comprises an input unit 12 like a keyboard, a computer mouse, a touch pad, et cetera, in order to allow a user to input commands for, for instance, starting an acquisition of projection data, to input parameters like acquisition parameters or reconstruction parameters,” [0045])


Regarding claim 3, Lee modified by Song, Nickinson, and Koehler teaches the medical imaging device of claim 1.
 Lee teaches to control the movement of the scanning table, the control module is further configured to perform at least one of (Only one limitation is required by the claim):
controlling a moving distance of the scanning table with respect to the gantry ("The controller may control the patient table such that the patient table is moved by an amount corresponding to a distance between the one point and the another point." [0021]),
controlling a moving direction of the scanning table with respect to the gantry (“control the movement of the patient table 153 … through the input device 142. [0106]. "Controlling the movement of the patient table 153 using the jog shuttle may make the movement direction of the patient table 153 equal to the movement direction of the jog shuttle, so that the user may intuitively control the patient table 153 with an improved sense of operation." [0142]),
controlling a moving velocity of the scanning table (“The patient table assembly 150 includes the patient table 153, and a driver 151 to drive the patient table 153.  The driver 151 A moving velocity is controlled at least because it will be non-zero only when the user initiates the movement),
controlling a moving acceleration of the scanning table (Acceleration is controlled at least because it will be non-zero only when the user initiates the movement), or
controlling a tilt angle of the scanning table (Only one limitation is required by the claim).
Regarding claim 4, Lee modified by Song, Nickinson, and Koehler teaches the medical imaging device of claim 1.
Lee teaches acquiring CT image data (“A computed tomography (CT) system comprising: a gantry configured to scan an object to acquire CT image data of the object," Claim 1) and displaying a scan image ("the control apparatus 140 …may be operatively coupled with the controller 120 to display a scan image of the object," [0179], Figs. 3, 7) based on the scanning data (“CT image data of the object," Claim 1) related to the object in response to a data processing instruction (instruction “to display a scan image of the object," [0179]) received by the communication port from the mobile device via the network ("The signal processor 141d converts the format of the transferred control command signal into a format transmittable to the controller 120, and the second interface 141e transmits the format-converted control command signal to the controller 120.  The second interface 141e may be implemented with a wireless network interface such as a WPAN, for example, Bluetooth or ZigBee." [0116]).
Additionally, Lee as modified by Song, Nickinson, and Koehler teaches an image reconstruction module (Koehler: 11, Fig. 1, [0048]) that is configured to reconstruct one or 
Therefore, based on Koehler’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Lee, Song, Nickinson, and Koehler to have an image reconstruction module that is configured to reconstruct one or more images of the object, as taught by Koehler, in order to facilitate imaging with a scanner (Koehler: [0045]).
Regarding claim 5, Lee modified by Song, Nickinson, and Koehler teaches the medical imaging device of claim 4.
Lee teaches that the communication port is further configured to transmit at least one of the scanning data related to the object or the one or more images of the object via the network to be displayed on the mobile device ("the control apparatus 140 …may be operatively coupled with the controller 120 to display a scan image of the object," [0179], Figs. 3, 7).
Regarding claim 7, Lee teaches a medical imaging method (“A method for acquiring computed tomography (CT) image data of an object," Claim 7) implemented on one machine (“the mobile display device 141" [0092]; Figs. 3, 7) including at least one processor ("The signal processor 141d" [0116], Fig. 7; controller 120, [0109], Fig. 3; a processor, Claim 13), at least one storage ("A non-transitory computer-readable storage medium" Claim 13), and a communication platform connected to a network (“the mobile display device 141 may generate a control signal for the scanner 110 or patient table assembly 150 in response to a control command signal transferred from the input device 142 and may directly transmit the generated control signal to the scanner 110 or patient table assembly 150." [0092]. "The mobile display device 141 
receiving a scan instruction (a scan instruction in “a control command signal” [0143]) from a mobile device (“the mobile display device 141" [0092]; Figs. 3, 7) via the network ("Upon completion of the movement of the patient table 153, the user may depress the scan start key 142a-2 to start scanning of the object.  When the scan start key 142a-2 is depressed, a control command signal to start scanning is transmitted to the scan controller 121, which controls the scanner 110 to start the scan operation." [0143]; Fig. 7);
generating scanning data (“CT image data" Claim 1) related to an object (object 3, [0082], Fig. 1A; "the object" Claim 13) by scanning the object in response to the scan instruction (“start the scan operation." [0143]; Fig. 7);
receiving a control instruction (“control command signal” [0117], [0143]) from the mobile device via the network (“When the scan start key 142a-2 is depressed, a control command signal to start scanning is transmitted to the scan controller 121, which controls the scanner 110 to start the scan operation." [0143]; Fig. 7); and

Lee does not teach that the scanner includes at least one of a Universal Serial Bus (USB) port or a charging connector to charge the mobile device.
However, Song discloses a method and apparatus for capturing medical images, which is analogous art. Song teaches that the scanner includes at least one of a Universal Serial Bus (USB) port or a charging connector to charge the mobile device (“there is provided a peripheral device that is connected to a medical image capturing apparatus which is configured to capture medical images of an object, the peripheral device including: a battery which is configured to supply power to the peripheral device;" [0052]; “the peripheral device may further include a battery charger which is configured to charge the battery” [0054]; “the at least one peripheral A mobile device is a peripheral device).
Therefore, based on Song’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Lee to have the scanner that includes at least one of a Universal Serial Bus (USB) port or a charging connector to charge the mobile device, as taught by Song, in order to prevent interruption of the capturing of medical images of an object due to the battery discharge of a peripheral device when the medical images are captured using the medical image capturing apparatus (Song: [0008]).  
Lee as modified by Song further does not teach that the mobile device includes a security device configured to lock the mobile device wherein the security device is a screen locker or a password locker.
However, Nickinson discloses mobile phone password protection, which is analogous art. Nickinson teaches that the mobile device includes a security device configured to lock the mobile device wherein the security device is a screen locker or a password locker (“now we also have the ability to lock via a personal identification number (PIN) or by alpha-numeric password.” p. 1. “Once you set your security option, you can set how quickly you want the phone to lock itself. Could be immediately, could be after five or 10 minutes.” p. 3).
Therefore, based on Nickinson’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Lee and Song to have the mobile device includes a security device configured to lock the mobile device wherein the security device is a screen 
While Lee teaches that the mobile device includes a user interface (“an input device 142 coupled with the mobile display device 141" [0090], Figs. 3, 5-7. "Referring to FIG. 5A, the mobile display device 141 includes a display 141a to display an image, and may be a portable device.  For example, the mobile display device 141 may include a touch pad, a tablet personal computer (PC), a smart phone, a personal digital assistant (PDA)," [0100]. “The input device 142 includes an input unit 142a to input various control commands from the user.  The input unit 142a may include buttons as shown in FIG. 5A, and/or a touch panel.” [0101]. “In detail, the user may input a control command associated with the movement of the patient table 153 by operating the input unit 142a while viewing an image of the object displayed on the display 141a.” [0118]), wherein the user interface is configured to receive at least one of text information, audio information, video information, image information, or graphic information, wherein the at least one of text information, audio information, video information, image information, or graphic information includes data related to at least one of an object, a scanning parameter, or a reconstruction parameter (“The imager 130 captures an image of the object and transmits the captured image to the mobile display device 141, which displays the image of the object through the display 141a as shown in FIG. 22” [0191]), Lee as modified by Song and Nickinson does not teach the user interface configured to receive from a user at least one of text information, audio information, video information, image information, or graphic information, wherein the at least one of text information, audio information, video information, image information, or graphic information includes data related to at least one of an object, a scanning parameter, or a reconstruction parameter.

Therefore, based on Koehler’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Lee, Song, and Nickinson to have the user interface configured to receive from a user at least one of text information, audio information, video information, image information, or graphic information, wherein the at least one of text information, audio information, video information, image information, or graphic information includes data related to at least one of an object, a scanning parameter, or a reconstruction parameter, as taught by Koehler, in order to facilitate imaging with a scanner (Koehler: [0045]).

Regarding claim 9, Lee modified by Song, Nickinson, and Koehler teaches the medical imaging method of claim 7.
Lee teaches that for controlling the movement of the scanning table, the method comprises performing at least one of (Only one limitation is required by the claim):

controlling a moving direction of the scanning table with respect to the gantry (“control the movement of the patient table 153 … through the input device 142. [0106]. "Controlling the movement of the patient table 153 using the jog shuttle may make the movement direction of the patient table 153 equal to the movement direction of the jog shuttle, so that the user may intuitively control the patient table 153 with an improved sense of operation." [0142]),
controlling a moving velocity of the scanning table (“The patient table assembly 150 includes the patient table 153, and a driver 151 to drive the patient table 153.  The driver 151 may include a motor to supply power to the patient table 153, and a driver controller to drive the motor." [0110]. A moving velocity is controlled at least because it will be non-zero only when the user initiates the movement),
controlling a moving acceleration of the scanning table (Acceleration is controlled at least because it will be non-zero only when the user initiates the movement), or
controlling a tilt angle of the scanning table (Only one limitation is required by the claim).
Regarding claim 10, Lee modified by Song, Nickinson, and Koehler teaches the medical imaging method of claim 7.
Lee teaches receiving a data processing instruction (instruction “to display a scan image of the object," [0179]) from the mobile device via the network ("The signal processor 141d converts the format of the transferred control command signal into a format transmittable to the controller 120, and the second interface 141e transmits the format-converted control command 
displaying a scan image ("display a scan image of the object," [0179], Figs. 3, 7) based on the scanning data (“CT image data of the object," Claim 1) related to the object in response to the data processing instruction ("the control apparatus 140 …may be operatively coupled with the controller 120 to display a scan image of the object," [0179], Figs. 3, 7).
Additionally, Lee as modified by Song, Nickinson, and Koehler teaches reconstructing one or more images of the object (Koehler: "The acquired projection data are provided to the reconstruction unit 11 for allowing the reconstruction unit 11 to reconstruct the computed tomography image based on the acquired projection data. [0048], Fig. 1).
Therefore, based on Koehler’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Lee, Song, Nickinson, and Koehler to reconstruct one or more images of the object, as taught by Koehler, in order to facilitate imaging with a scanner (Koehler: [0045]).
Regarding claim 11, Lee modified by Song, Nickinson, and Koehler teaches the medical imaging method of claim 10.
Lee teaches transmitting at least one of the scanning data related to the object or the one or more images of the object via the network to be displayed on the mobile device ("the control apparatus 140 …may be operatively coupled with the controller 120 to display a scan image of the object," [0179], Figs. 3, 7).

Regarding claim 13, Lee teaches a medical imaging system (10, Fig. 1A; 100, Figs. 3, 7), comprising:
a mobile device ("Referring to FIG. 5A, the mobile display device 141 includes a display 141a to display an image, and may be a portable device.  For example, the mobile display device 141 may include a touch pad, a tablet personal computer (PC), a smart phone, a personal digital assistant (PDA)," [0100]) configured to remotely control a medical imaging device ("a computed tomography (CT) apparatus" [0081]-[0082]; Fig. 1A; scanner 110, [0090], Fig. 3); and
the medical imaging device including:
a scanner (“scanner 110, [0090], Fig. 3) configured to generate scanning data (“CT image data" Claim 1) related to an object (object 3, [0082], Fig. 1A; "the object" Claim 13);
a control module (“The control apparatus 140," [0090]. “The controller 120 includes a scan controller 121 to control the scan operation of the scanner 110, and a table controller 122 to control the movement of the patient table 153.” [0110]; Fig. 3) configured to control a movement of at least one of a gantry of the scanner or a scanning table (“The control apparatus 140 functions to … remotely control a movement of the patient table or a scan operation of the scanner 110.  The control apparatus 140 includes a mobile display device 141, and an input device 142 coupled with the mobile display device 141." [0090], Fig. 3. "Although the mobile display device 141 is shown in the block diagram of FIG. 3 as controlling the scanner 110 and the patient table assembly 150 through the controller 120, it may directly control the scanner 110 and the patient table assembly 150.  In this case, the mobile display device 141 may generate a control signal for the scanner 110 or patient table assembly 150 in response to a control command signal transferred from the input device 142 and may directly transmit the generated control signal to the scanner 110 or patient table assembly 150." [0092], Fig. 3); and
A communication port configured to receive an instruction from a mobile device is implicit, based on [0092],  [0109], Fig. 3) configured to receive an instruction (“a control command signal” [0092]; “the processed control command signal" [0109]) from the mobile device via a network (“the mobile display device 141 may generate a control signal for the scanner 110 or patient table assembly 150 in response to a control command signal transferred from the input device 142 and may directly transmit the generated control signal to the scanner 110 or patient table assembly 150." [0092]. "The mobile display device 141 includes... a second interface 141e to transmit the processed control command signal to the controller 120" [0109]. "The signal processor 141d converts the format of the transferred control command signal into a format transmittable to the controller 120, and the second interface 141e transmits the format-converted control command signal to the controller 120.  The second interface 141e may be implemented with a wireless network interface such as a WPAN, for example, Bluetooth or ZigBee." [0116]. "When the control command signal transmitted from the mobile display device 141 is associated with the scan operation of the scanner 110, the scan controller 121 controls the scanner 110 in response to the control command signal." [0117], Figs. 3, 7), wherein
the scanner scans the object and generates scanning data related to the object in response to a scan instruction (a scan instruction in “a control command signal” [0143]) received by the second communication port from the mobile device via the network ("Upon completion of the movement of the patient table 153, the user may depress the scan start key 142a-2 to start scanning of the object.  When the scan start key 142a-2 is depressed, a control command signal to start scanning is transmitted to the scan controller 121, which controls the scanner 110 to start the scan operation." [0143]; Fig. 7); and

Lee does not teach that the scanner includes at least one of a Universal Serial Bus (USB) port or a charging connector to charge the mobile device.
However, Song discloses a method and apparatus for capturing medical images, which is analogous art. Song teaches that the scanner includes at least one of a Universal Serial Bus (USB) port or a charging connector to charge the mobile device (“there is provided a peripheral device that is connected to a medical image capturing apparatus which is configured to capture medical images of an object, the peripheral device including: a battery which is configured to supply power to the peripheral device;" [0052]; “the peripheral device may further include a battery charger which is configured to charge the battery” [0054]; “the at least one peripheral device 200 which is connected to the MRI device may charge the battery” [0093]. A mobile device is a peripheral device).
Therefore, based on Song’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Lee to have the scanner that includes at least one of a Universal Serial Bus (USB) port or a charging connector to charge the mobile device, as taught by Song, in order to prevent interruption of the capturing of medical images of an object due to the battery discharge of a peripheral device when the medical images are captured using the medical image capturing apparatus (Song: [0008]).  
Lee as modified by Song further does not teach that the mobile device includes a security device configured to lock the mobile device wherein the security device is a screen locker or a password locker.
However, Nickinson discloses mobile phone password protection, which is analogous art. Nickinson teaches that the mobile device includes a security device configured to lock the mobile device wherein the security device is a screen locker or a password locker (“now we also have the ability to lock via a personal identification number (PIN) or by alpha-numeric password.” p. 1. “Once you set your security option, you can set how quickly you want the phone to lock itself. Could be immediately, could be after five or 10 minutes.” p. 3).
Therefore, based on Nickinson’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Lee and Song to have the mobile device includes a security device configured to lock the mobile device wherein the security device is a screen locker or a password locker, as taught by Nickinson, in order to protect mobile device 
While Lee teaches the mobile device including a user interface (“an input device 142 coupled with the mobile display device 141" [0090], Figs. 3, 5-7. "Referring to FIG. 5A, the mobile display device 141 includes a display 141a to display an image, and may be a portable device.  For example, the mobile display device 141 may include a touch pad, a tablet personal computer (PC), a smart phone, a personal digital assistant (PDA)," [0100]. “The input device 142 includes an input unit 142a to input various control commands from the user.  The input unit 142a may include buttons as shown in FIG. 5A, and/or a touch panel.” [0101]. “In detail, the user may input a control command associated with the movement of the patient table 153 by operating the input unit 142a while viewing an image of the object displayed on the display 141a.” [0118]), wherein the user interface is configured to receive at least one of text information, audio information, video information, image information, or graphic information, wherein the at least one of text information, audio information, video information, image information, or graphic information includes data related to at least one of an object, a scanning parameter, or a reconstruction parameter (“The imager 130 captures an image of the object and transmits the captured image to the mobile display device 141, which displays the image of the object through the display 141a as shown in FIG. 22” [0191]), Lee as modified by Song and Nickinson does not teach the user interface configured to receive, from a user, at least one of text information, audio information, video information, image information, or graphic information, wherein the at least one of text information, audio information, video information, image information, or graphic information includes data related to at least one of an object, a scanning parameter, or a reconstruction parameter.
However, Koehler discloses projection data acquisition apparatus, which is analogous 
Therefore, based on Koehler’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Lee, Song, and Nickinson to have the user interface configured to receive from a user at least one of text information, audio information, video information, image information, or graphic information, wherein the at least one of text information, audio information, video information, image information, or graphic information includes data related to at least one of an object, a scanning parameter, or a reconstruction parameter, as taught by Koehler, in order to facilitate imaging with a scanner (Koehler: [0045]).


Regarding claim 15, Lee modified by Song, Nickinson, and Koehler teaches the medical imaging system of claim 13.
 Lee teaches to control the movement of the scanning table, the control module is further configured to perform at least one of (Only one limitation is required by the claim):

controlling a moving direction of the scanning table with respect to the gantry (“control the movement of the patient table 153 … through the input device 142. [0106]. "Controlling the movement of the patient table 153 using the jog shuttle may make the movement direction of the patient table 153 equal to the movement direction of the jog shuttle, so that the user may intuitively control the patient table 153 with an improved sense of operation." [0142]),
controlling a moving velocity of the scanning table (“The patient table assembly 150 includes the patient table 153, and a driver 151 to drive the patient table 153.  The driver 151 may include a motor to supply power to the patient table 153, and a driver controller to drive the motor." [0110]. A moving velocity is controlled at least because it will be non-zero only when the user initiates the movement),
controlling a moving acceleration of the scanning table (Acceleration is controlled at least because it will be non-zero only when the user initiates the movement), or
controlling a tilt angle of the scanning table (Only one limitation is required by the claim).
  Regarding claim 16, Lee modified by Song, Nickinson, and Koehler teaches the medical imaging method of claim 13.
Lee teaches a data processing instruction (instruction “to display a scan image of the object," [0179]) received by the second communication port from the mobile device via the network ("The signal processor 141d converts the format of the transferred control command signal into a format transmittable to the controller 120, and the second interface 141e transmits 
Additionally, Lee as modified by Song, Nickinson, and Koehler teaches an image reconstruction module (Koehler: 11, Fig. 1, [0048]) that is configured to reconstruct one or more images of the object (Koehler: "The acquired projection data are provided to the reconstruction unit 11 for allowing the reconstruction unit 11 to reconstruct the computed tomography image based on the acquired projection data. [0048], Fig. 1).
Therefore, based on Koehler’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Lee, Song, Nickinson, and Koehler to have an image reconstruction module that is configured to reconstruct one or more images of the object, as taught by Koehler, in order to facilitate imaging with a scanner (Koehler: [0045]).
Regarding claim 17, Lee modified by Song, Nickinson, and Koehler teaches the medical imaging method of claim 16.
Lee teaches that the second communication port is further configured to transmit at least one of the scanning data related to the object or the one or more images of the object via the network to be displayed on the mobile device ("the control apparatus 140 …may be operatively coupled with the controller 120 to display a scan image of the object," [0179], Figs. 3, 7).
Regarding claim 18, Lee modified by Song, Nickinson, and Koehler teaches the medical imaging system of claim 13.
Lee teaches that the mobile device comprises:

a display (display 141a, [100], Figs. 5A-B); and
a first communication port ("a second interface 141e" [0109], Figs. 3, 7) connected to the network and configured to enable communications between the mobile device and the medical imaging device ("The mobile display device 141 includes... a second interface 141e to transmit the processed control command signal to the controller 120" [0109], Figs. 3, 7),
wherein the at least one processor is configured to generate an instruction based on one or more user inputs ("the user may depress the scan start key 142a-2 to start scanning of the object.  When the scan start key 142a-2 is depressed, a control command signal to start scanning is transmitted to the scan controller 121, which controls the scanner 110 to start the scan operation." [0143]; Figs. 5, 7), and
the first communication port is configured to transmit the instruction to the medical imaging device, causing the medical imaging device to operate in response to the instruction (“When the scan start key 142a-2 is depressed, a control command signal to start scanning is transmitted to the scan controller 121, which controls the scanner 110 to start the scan operation." [0143]; Figs. 5, 7).

Claims 2, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, Song, Nickinson, and Koehler as applied to claims 1, 7, and 13, and further in view of Ooshima (US 20120177172), hereinafter, Ooshima.
Regarding claim 2, Lee modified by Song, Nickinson, and Koehler teaches the medical imaging device of claim 1.

adjusting a tilt angle of the gantry relative to a horizontal plane,
controlling a deflection angle of the gantry,
controlling a rotation velocity of the gantry, or
controlling a rotation direction of the gantry.
However, Ooshima discloses X-ray computed tomography apparatus, which is analogous art. Ooshima teaches that to control the movement of the gantry of the scanner, the control module is further configured to perform at least:
controlling a deflection angle of the gantry (“the gantry controller 7 may include the 
input unit 31, the acquisition start angle determination unit 39, the exposure start angle determination unit 41, and the scan control unit 47. [0082], fig. 8).
Therefore, based on Ooshima’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Lee, Song, Nickinson, and Koehler to control a deflection angle of the gantry, as taught by Ooshima, in order to facilitate operation of the 
Regarding claim 8, Lee modified by Song, Nickinson, and Koehler teaches the medical imaging method of claim 7.
Lee as modified by Song, Nickinson, and Koehler does not teach that to control the movement of the gantry of the scanner, the control module is further configured to perform at least: controlling a deflection angle of the gantry.
However, Ooshima discloses X-ray computed tomography apparatus, which is analogous art. Ooshima teaches that to control the movement of the gantry of the scanner, the control module is further configured to perform at least:
controlling a deflection angle of the gantry (“the gantry controller 7 may include the input unit 31, the acquisition start angle determination unit 39, the exposure start angle determination unit 41, and the scan control unit 47. [0082], fig. 8).
Therefore, based on Ooshima’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Lee, Song, Nickinson, and Koehler to control a deflection angle of the gantry, as taught by Ooshima, in order to facilitate operation of the scanner by allowing the gantry controller to take charge of the scan control function (Ooshima: [0082]).
Regarding claim 14, Lee modified by Song, Nickinson, and Koehler teaches the medical imaging method of claim 13.

controlling a deflection angle of the gantry.
However, Ooshima discloses X-ray computed tomography apparatus, which is analogous art. Ooshima teaches that to control the movement of the gantry of the scanner, the control module is further configured to perform at least:
controlling a deflection angle of the gantry (Ooshima: “the gantry controller 7 may include the input unit 31, the acquisition start angle determination unit 39, the exposure start angle determination unit 41, and the scan control unit 47. [0082], fig. 8).
Therefore, based on Ooshima’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Lee, Song, Nickinson, and Koehler to control a deflection angle of the gantry, as taught by Ooshima, in order to facilitate operation of the scanner by allowing the gantry controller to take charge of the scan control function (Ooshima: [0082]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, Song, Nickinson, and Koehler as applied to claim 13, and further in view of Wu (US 6230860), hereinafter, Wu.
Regarding claim 22, Lee modified by Song, Nickinson, and Koehler teaches the 
Lee teaches that the scanner includes: an outer housing (Housing of gantry 11, [0082], Fig. 1A), wherein the outer housing includes a load-bearing component (the top of the gantry 11 is a load bearing component, Fig. 1A), the load-bearing component used to accommodate the mobile device (“the mobile display device 141 may include a touch pad, a tablet personal computer (PC), a smart phone, a personal digital assistant (PDA)," [0100]. The top of gantry 11 can be used to accommodate the mobile display device 141 disclosed in [0100] because of a small size of the mobile display device), and
an inspection chamber (bore 13, [0082], Fig. 1A) surrounded by the outer housing and extended along a longitudinal direction (direction of the patient table 15 in Fig. 1A), the inspection chamber used to accommodate the scanning table (“The object 3 is conveyed into the bore 13 while lying on a patient table 15.” [0082], Fig. 1A).
Additionally, Lee as modified by Song, Nickinson, and Koehler teaches that the scanner includes the USB port or the charging connector being located around or inside the load-bearing component (Song: “The medical image capturing apparatus may include a Magnetic Resonance Imaging (MRI) device, and the peripheral device may further include a battery charger which is configured to charge the battery” [0054]; “the at least one peripheral device 200 which is connected to the MRI device may charge the battery” [0093]. A mobile device is a peripheral device).
Therefore, based on Song’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Lee, Song, Nickinson, and Koehler to have the scanner that 
Lee as modified by Song, Nickinson, and Koehler does not teach  the charging connector being located around or inside the load-bearing component wherein the load-bearing component is at least one of a groove, a shelf or a fastening structure, to accommodate the mobile device and keep it upright at the front end vertically.
However, Wu discloses a mobile phone battery charger with power cord winding mechanism, which is analogous art. Wu teaches the charging connector being located around or inside the load-bearing component (“The base 13”, “charging socket 11”, Fig. 1, Col. 2, l. 14-24) wherein the load-bearing component is at least one of a groove, a shelf or a fastening structure (11, 13, fig. 1), to accommodate the mobile device and keep it upright at the front end vertically (“With reference to FIG. 1, there is shown a perspective view of a battery charger in accordance with a preferred embodiment of the present invention.  The casing of the mobile phone battery charger 10 of the present invention is formed with two charging sockets 11, 12.  A mobile phone attached with a battery can be inserted into the first charging socket 11, and a mobile phone battery can be inserted into the second charging socket 12.  The base 13 of the battery charger 10 is formed with an inner space therein serving as a power cord receiving chamber in which a power cord 40 can be wound and received.” Col. 2, l. 14-24).
Therefore, based on Wu’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further .

Response to Arguments

Applicant's arguments filed 05/09/2021 have been fully considered but they are not persuasive. 
Response to the 35 U.S.C. §103 rejection arguments on pages 13-19 of the REMARKS.
Claims 1-5, 7-11, 13-18, and 22
The Applicant argues that “Lee lacks any teaching or suggestion of "the mobile device includes a user interface, wherein the user interface is configured to receive at least one of text information, audio information, video information, image information, or graphic information", much less "wherein the at least one of text information, audio information, video information, image information, or graphic information includes data related to at least one of an object, a scanning parameter, or a reconstruction parameter," as recited in amended claim 1… Accordingly, a prima facie case of obviousness cannot be established, and thus, amended claim 1 is patentable under 35 § 103 over Lee, Song, and Nickinson… Amended independent claims 7 and 13, although of different scope, each recites similar features of amended claim 1, and therefore are patentable over under 35 § 103 over Lee, Song, and Nickinson for at least the reasons detailed above with respect to amended claim 1.” (Pages 13-16). These arguments are 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB/Examiner, Art Unit 3793             

/JOANNE M HOFFMAN/Primary Examiner, Art Unit 3793